

91 HR 5451 IH: Protecting Financial Privacy Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5451IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mrs. Hinson introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit any Federal agency from requiring financial institutions to report on the financial transactions of their customers.1.Short titleThis Act may be cited as the Protecting Financial Privacy Act of 2021.2.Prohibiting Federal agencies from requiring financial institutions to report on financial transactions of customers(a)In generalNo Federal agency (including the Department of the Treasury) shall be permitted to create, implement, or administer any financial account information reporting program that would require financial institutions or individuals to report data on financial accounts in an information return listing balances, transactions, transfers, or inflows or outflows of any kind.(b)ExceptionsSubsection (a) shall not apply to—(1)any law or regulation in effect on September 1, 2021; or(2)the Bank Secrecy Act, except that subsection (a) shall apply to any regulations issued pursuant to the Bank Secrecy Act after September 1, 2021.(c)Bank Secrecy Act definedIn this section, the term Bank Secrecy Act means—(1)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);(2)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and(3)subchapter II of chapter 53 of title 31, United States Code.